                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

GERARDO HERRERA,

              Plaintiff,

v.                                                            No. CV 20-142 CG/GBW

BERKLEY REGIONAL INSURANCE COMPANY,

              Defendant.

                                  ORDER OF REFERENCE

       Pursuant to the provisions of 28 U.S.C. §§ 636(b)(1)(B) and (b)(3) and Rule 72(b) of

the Federal Rules of Civil Procedure, Plaintiff’s Motion to Amend Complaint, (Doc. 122), is

referred to Magistrate Judge Gregory B. Wormuth to conduct hearings, if warranted,

including evidentiary hearings, and to perform any legal analysis required to recommend to

the Court an ultimate disposition. Magistrate Judge Gregory B. Wormuth shall submit to

Chief Magistrate Judge Carmen E. Garza an analysis, including findings of fact, if

necessary, and recommended disposition, with copies provided to the parties.

       The parties shall be given the opportunity to object to the proposed findings,

analysis and disposition as described in 28 U.S.C. § 636(b)(1). Objections shall be filed

within fourteen (14) days after being served with a copy of the proposed disposition. A

party shall waive the right to challenge Magistrate Judge Gregory B. Wormuth’s findings

and recommendation if the party does not file timely and specific objections. See Martinez

v. Barnhart, 444 F.3d 1201, 1208 (10th Cir. 2006); Soliz v. Chater, 82 F.3d 373, 375 (10th

Cir. 1996).


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
